Citation Nr: 9904650	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected history of acute hemarthrosis of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking an increased (compensable) 
evaluation for his acute hemarthrosis of the left knee.  The 
veteran submitted a notice of disagreement, he was provided a 
statement of the case, and he submitted a substantive appeal, 
all in February 1994.

The Board notes that this issue has twice previously been 
before the Board, in August 1996 and again in March 1998, and 
was twice remanded to the RO for additional evidentiary 
development.  The matter is now returned to the Board.

REMAND

As part of the Board's March 1998 Remand, which also disposed 
of a number of other claims appealed by the veteran, the 
evidentiary record was reported in detail within the Factual 
Background portion of that decision.  The Board incorporates 
that previously reported evidentiary record by reference, and 
will repeat only pertinent portions again.

Review of the veteran's service medical records reveals a 
normal induction examination in September 1968.  In October 
1968, he was admitted for onset of pain and swelling in the 
left knee, of one day's duration.  It was noted that, during 
a basic training exercise involving making a thrust during 
bayonet practice, he had noted an immediate onset of pain and 
swelling in the left knee.  Examination findings were 
unremarkable except for marked swelling of the entire left 
knee and marked tenderness over the medial aspect of the 
knee.  X-ray study of the knee was negative.  The knee was 
aspirated and 15 cc. of bloody fluid was removed.  He was 
placed on bed rest and the leg was elevated.  The hospital 
course was marked by progressive improvement.  By the end of 
October, he was asymptomatic, with no swelling and no 
tenderness, and he was returned to duty with a temporary 15-
day profile.  The final diagnosis was hemarthrosis of the 
left knee.  The remainder of the veteran's service medical 
records are negative for any complaints pertaining to the 
left knee.  On separation examination in April 1970, all 
findings were normal, including those for the knee.

An undated VA record, received by the RO in August 1972, 
indicates that the veteran underwent an orthopedic evaluation 
after the RO requested that his left knee be evaluated.  Upon 
examination, all findings were entirely negative, including 
X-ray study.  The recommendation was full activity with no 
restrictions.  The impression was a hemarthrosis of the left 
knee by history, resolved, and no evidence of any internal 
derangement of the left knee.

An August 1972 rating decision granted the veteran service 
connection for the history of acute hemarthrosis of the left 
knee, assigning a noncompensable evaluation, as the disorder 
was at that time shown to be asymptomatic.

The veteran underwent a VA hospitalization in October 1989.  
At that time, he reported with left lower leg pain and ankle 
pain.  It was reported that he was status post left distal 
tibia fracture, from 1985, when pipes had fallen on his leg.  
His distal-third tibia fracture had been treated by open 
reduction internal fixation with plates and screws.  He was 
noted to now have a 20-degree varus deformity of the distal 
tibia and approximately a 2-cm. shortening of the left lower 
extremity.  The veteran underwent an osteotomy of his distal 
tibia and stabilization with an intramedullary rod.  There 
were no operative complications, and he did well post-
operatively.  He was discharged with a short-leg walking cast 
and on crutches.  He was also diagnosed with hypertension.

The veteran was readmitted for VA hospitalization in November 
1989, and underwent a split thickness skin graft coverage of 
the left distal tibia.  He also underwent a left inguinal 
herniorrhaphy at that time.

In February 1990, the veteran underwent VA hospitalization 
for the removal of the proximal interlocking screws of his 
left intramedullary tibial rod.

Received in October 1990 was a private medical report from J. 
A. McCarthy, M.D., who had examined the veteran in September 
1990.  The veteran reported pain in the left distal tibia, 
ankle, foot, and knee.  On examination, X-ray study showed 
some generalized osteoarthritic spurring of the left knee.  
X-ray study of the left tibia revealed an intramedullary rod 
with distal screw broken.  There was a non-union of the 
distal left tibia.  There were 2 inches missing from the 
distal left fibula.  There was also marked narrowing and 
irregularity of the ankle joint on the left.  The examination 
also revealed that the veteran was unable to walk on his left 
leg without the use of a support boot and cane.  The 
impression was that of an open fracture of the left tibia, 
dating from July 1985, with multiple operations and continued 
non-union and sequelae.

In September 1990, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer, regarding the 
evaluation of his service-connected acute hemarthrosis of the 
left knee.  The veteran testified that he was injured in July 
1985, when he was working at a construction job which was 
using 25-inch pipe.  He indicated some pipes broke loose from 
a truck and he tried to jump out of the way but was unable to 
do so, and a pipe rolled onto his left leg, pinning it and 
breaking it.  He reported that his left knee had continued to 
bother him after his service, but, when asked whether he had 
received any treatment for it, he reported that he had not 
had any until after his leg was broken.  The veteran also 
reported that his left knee had gotten much worse since his 
1985 injury and multiple subsequent surgeries.  A complete 
transcript of the testimony is of record.

The veteran underwent VA hospitalization in March 1991 for 
treatment of diabetic keto-acidosis.  A history of alcohol 
and intravenous drug abuse was noted.  Other diagnosed 
disorders included hypertension, diffuse pancreatitis, and 
status post left lower extremity fracture with multiple 
surgeries.

A VA hospitalization record from July 1991 indicated the 
veteran was diagnosed with left ankle arthritis, status post 
left tibial non-union.  It was indicated that he had 
undergone a removal of the left tibial intramedullary rod and 
a left ankle fusion.

VA medical opinions, provided in May 1991 and also August 
1991, indicated the veteran was medically incapacitated from 
returning to work, predominantly as a result of residuals of 
his fracture of the left distal tibia.

Received in June 1992 were VA outpatient treatment records 
revealing ongoing treatment of the veteran from July 1991 
through April 1992, mostly regarding follow-up after his July 
1991 surgery.

Received in November 1993 were VA outpatient treatment 
records that revealed periodic treatment from February 1993 
to November 1993.  It was also indicated that the veteran 
underwent VA hospitalization from September 1993 to October 
1993 for an infection of the left distal tibia, osteomyelitis 
with staphylococcus infection.  During his hospitalization, 
he underwent an irrigation and debridement of the left distal 
tibia and antibiotic bead placement, placement of a left 
subclavion Broviac, and removal of the intramedullary 
antibiotic beads.  He was also diagnosed with hypertension.

Received in July 1994 were additional VA outpatient treatment 
records revealing treatment from February 1994 to May 1994.  
These indicated treatment of the veteran's hypertension as 
well as follow-up treatment for his residuals of the fracture 
of the left distal tibia.

In April 1994, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer, regarding the 
evaluation of his service-connected acute hemarthrosis of the 
left knee.  The veteran testified that he has severe pain in 
the left knee and experiences swelling.  The veteran also 
reported loss of motion, giving way, and wearing a knee 
brace.  He also indicated that his left knee had not been 
examined.  The veteran also testified that, in 1985, when the 
pipe fell on him, he was not able to move as fast because of 
his knee and that was why the pipe fell on him.  He indicated 
that he believed he could have avoided the accident but for 
his knee trouble.  (See Transcript, p. 3).  A complete 
transcript of the testimony is of record.

Following the Board's August 1996 remand, the veteran was 
scheduled for a VA examination of the joints, in October 
1996.  On examination, he complained of left knee and lower 
extremity pain.  Findings indicated an impressive amount of 
quadriceps atrophy, of approximately 2.5 centimeters, in the 
left lower extremity compared to the right.  There was also a 
2-inch leg length discrepancy.  Regarding the knee, there was 
full extension and 135 degrees of flexion.  There was, 
however, medial and lateral joint line tenderness.  There was 
no effusion present.  There was no patellar apprehension, nor 
facet tenderness.  McMurray's test was negative.  There was 
no evidence of anterior cruciate ligament instability, as the 
Lachman's and anterior drawer were negative.  There was no 
instability to varus/valgus stress test.  The diagnosis 
indicated probable degenerative joint disease of the left 
knee with a probable degenerative meniscus tear, and malunion 
of the distal tibia.  X-ray study revealed some hypertrophic 
changes of the left knee joint, with some calcification of at 
least the medial meniscus, if not also part of the lateral.  
There was also a defect in the proximal tibia anteriorly, 
possibly surgical.  There were no other abnormalities.

In May 1997, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  Regarding the evaluation of his 
service-connected acute hemarthrosis of the left knee, the 
veteran's testimony regarding his left knee was essentially 
similar to that given at his previous hearing, but he also 
reported the disorder had gotten worse since his last 
examination.  A complete transcript of the testimony is of 
record.

In March 1998, the Board determined that no competent medical 
evidence presented indicated that the veteran's acute 
hemarthrosis of the left knee caused his fracture of the left 
distal tibia.  Accordingly, service connection for the 
fracture of the left distal tibia was denied, on the basis 
that a well-grounded claim based on secondary service 
connection had not been submitted.

Also in March 1998, the Board noted that, upon review of the 
evidentiary record, it was unclear to what extent the 
veteran's complained of residuals were attributable to his 
service-connected acute hemarthrosis of the left knee as 
opposed to his non-service-connected fracture of the left 
distal tibia.  The Board further noted that its previous 
remand, in August 1996, had specifically requested that the 
veteran undergo a VA examination, and that the examiner 
provide an opinion regarding to what extent, if at all, the 
veteran's current disability of the left knee was 
attributable to his service-connected acute hemarthrosis of 
the left knee.  The veteran then had undergone VA examination 
in October 1996, but the examination failed to address this 
issue.  Accordingly, the Board found that examination to be 
inadequate for rating purposes.  38 C.F.R. § 4.2 (1998).

It was also noted that the Court of Veterans Appeals has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities. a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
(if any can be identified) due to those factors.

In order to remedy that previously inadequate examination, in 
its March 1998 Remand, the Board requested that the veteran 
be scheduled for another orthopedic examination.  As part of 
that request, the Board specifically made the following 
instruction for the examiner.

It is imperative that in making all such 
findings, the examiner provide an opinion 
as to what extent, if any, current 
disability is attributable to the 
veteran's service-connected acute 
hemarthrosis of the left knee, as opposed 
to its being attributable to his non-
service connected residuals of fracture 
of the left distal tibia.  Before 
evaluating the veteran, the examiner must 
review the claims folder, including a 
copy of this Remand and any evidence 
added to the record.

The Board notes that the veteran did undergo a VA orthopedic 
examination, in June 1998.  However, it is evident, from the 
comments of the examiner, that neither the claims file nor 
the Board's Remand instructions were reviewed, and the 
examiner did not offer the opinion requested by the Board, 
but instead offered an opinion about the etiology of the 
veteran's non-service-connected fracture of the left tibia, 
which was a matter no longer at issue.  The RO, recognizing 
that this examination report was inadequate, requested that 
the examiner prepare an addendum report in accordance with 
the Board requests.  Such an addendum report was prepared in 
July 1998.  The addendum indicated the claims file was 
reviewed.  However, the addendum findings still failed to 
make findings as requested by the Board, and instead opined 
about the etiology of the veteran's left tibia fracture.

The Board must conclude that, because specific instructions 
given in the previous remand to be performed regarding the 
examination were not subsequently performed, the examination 
does not reflect full compliance with the Board's previous 
instructions and, therefore, is inadequate for rating 
purposes.  The Board expresses regret at the further delay to 
the veteran's claim, but it is necessary for the Board to 
request another VA orthopedic examination of the veteran, to 
be performed by a different examiner then the June 1998 
examining physician.

The Board also notes that, in our March 1998 Remand, we 
instructed the RO to consider the veteran's claim with 
particular consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and that, if the action taken remained adverse 
to the veteran, he and his accredited representative were to 
be furnished with a supplemental statement of the case 
concerning all evidence added to the record since the last 
supplemental statement of the case, and including the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  The Board notes that 
the supplemental statement of the case provided to the 
veteran and his representative in August 1998 failed to 
satisfy this instruction.  Therefore, it is necessary to 
again highlight this request for the attention of the RO.

Also in this regard, the Board notes that the Court recently 
held the following in a precedential decision 
the right to compliance with the remand orders.  
We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or 
as . . . "the head of the Department."  
38 U.S.C. § 303.  It matters not that the agencies 
of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, 
examinations, and medical opinions are not under 
the Board as part of a vertical chain of command 
which would subject them to the direct mandates of 
the Board.  It is the Secretary who is responsible 
for the "proper execution and administration of 
all laws administered by the Department and for 
the control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a matter 
of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every 
appeal before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to 
insure compliance.

In addition to the above, the Board notes that, during his 
most recent hearing on appeal, the veteran testified that the 
severity of his knee disorder had increased, and he also 
indicated continued treatment.  Therefore, the veteran was 
given the opportunity to report any such treatment to the RO 
so that any additional pertinent medical records could be 
obtained and considered by the RO.  The RO did request such 
information from the veteran, in an April 1998 letter, but 
the veteran failed to reply.  As it is otherwise necessary to 
remand this claim, the RO should once again repeat that 
request to the veteran.  However, the Board notes that the 
veteran's cooperation with all of these requests is essential 
and the Board emphasizes that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwin-ski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

In this regard, the veteran should also be advised of 
38 C.F.R. § 3.158 and 3.655 (1998) and their possible 
application to his claim should he fail to cooperate with 
requests for information, or fail to report for any scheduled 
examinations, pursuant to this remand.

Accordingly, the Board now reiterates some of the requests 
made in its earlier remand and asks that the RO ensure that 
they are completed prior to again returning this case to the 
Board.  Therefore, the case is REMANDED to the RO for the 
following development:

1.  The RO should once again attempt to 
obtain the names and addresses of all 
medical care providers (VA or non-VA) who 
have recently treated the veteran for his 
service-connected knee disorder.  The RO 
should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.

2.  The veteran should then be scheduled 
for an orthopedic examination to evaluate 
the nature and extent of his service-
connected history of acute hemarthrosis 
of the left knee, to include whether 
there are chronic residuals.  The 
examination should be performed by an 
examiner different from the physician who 
performed the June 1998 examination.  All 
indicated tests should be accomplished.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should comment on any functional 
loss due to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
his visible behavior.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
acute hemarthrosis of the left knee, with 
chronic residuals, if any, that develop 
on use.  Each such problem should be 
expressed in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.  Specific findings should 
be made regarding range of motion and the 
level of pain on motion.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  It is 
imperative that, in making all such 
findings, the examiner provide an opinion 
as to what extent, if any, current 
disability is attributable to the 
veteran's service-connected history of 
acute hemarthrosis of the left knee, as 
opposed to its being attributable to his 
non-service-connected residuals of 
fracture of the left distal tibia.  
Before evaluating the veteran, the 
examiner must review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.

3.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. § 3.158 and § 3.655.

4.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should again 
consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 3.158 and 
3.655, as well as 38 C.F.R. §§ 4.40, 
4.45.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case, and including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and they should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 13 -


